Citation Nr: 1134435	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Whether there was clear and unmistakable error in the February 2002 rating decision that denied entitlement to service connection for a knee disability. 
 
2.  Whether there was clear and unmistakable error in the February 2002 rating decision that denied entitlement to service connection for headaches.  
 
3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a knee disability.  
 
4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.  
 
5.  Entitlement to service connection for a knee disability.
 
 

REPRESENTATION
 
Appellant represented by  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1969 to August 1971.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from January and September 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
In January 2010, a Travel Board Hearing was held before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  In March 2010, the case was remanded for further development.
 
The entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 

FINDINGS OF FACT
 
1.  The February 2002 RO rating decision denying entitlement to service connection for a knee disability was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome. 
 
2.  The February 2002 RO rating decision denying entitlement to service connection for headaches was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome. 
 
3.  A rating action in February 2002 denied entitlement to service connection for a knee disability.  The Veteran was notified of the decision and did not file a timely appeal.  The February 2002 decision is final.
 
4.  A rating action in February 2002 denied entitlement to service connection for a headaches.  The Veteran was notified of the decision and did not file a timely appeal.  The February 2002 decision is final.
 
5.  Evidence submitted since the February 2002 decision when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a knee disorder and headaches. 
 
6.  An in-service knee disability is not demonstrated by the record nor is competent evidence of a link between a knee disability and service shown.
 
 
CONCLUSIONS OF LAW
 
1.  The February 2002 RO rating decision denying service connection for a knee disability and headaches was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 (2010).
 
2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a knee disability.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).
 
3.  New and material evidence has been received to reopen a claim of entitlement to service connection for headaches.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).
 
4.  A knee disability was not incurred in or aggravated by service, and arthritis of the knee may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated October 2006 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
These matters were most recently before the Board in March 2010, when the case was remanded to obtain any outstanding private and/or VA treatment records and Social Security Administration records.  All of the actions sought by the Board have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  An August 2011 supplemental statement of the case reopened and denied the Veteran's service connection claims, and denied the claims regarding clear and unmistakable error.
 
Regarding the Veteran's claims pertaining to clear and mistakable error, the VCAA is not applicable to the issue of clear and mistakable error.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to motions alleging a clear and mistakable error.)
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
Laws and Regulations-Clear and Unmistakable Error
 
In the present case, as a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of the claim of clear and mistakable error.
 
Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of clear and mistakable error is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For a clear and mistakable error to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 
 
The United States Court of Appeals for Veterans Claims has consistently stressed the rigorous nature of the concept of clear and mistakable error.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A clear and mistakable error consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Hence, a disagreement with how VA evaluated the facts of a case is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a Veteran with the development of facts pertinent to a claim does not constitute clear and mistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
 
Clear and Unmistakable Error-Factual Background and Analysis
 
The February 2002 decision denying entitlement to service connection for a knee disability was not clearly and unmistakably erroneous.  Therein the RO determined that service connection for a knee disability must be denied as there was no evidence of a knee disability and no evidence which demonstrated that a knee disability was related to a disease or injury in service.
 
As noted in the March 2010 Remand, the Board found that, at the time of the February 2002 rating decision, the RO was on constructive notice as to the existence of VA medical records for the periods between February 2001 and January 2002.  Accordingly, those records must be considered part of the evidence before the RO at the time of the February 2002 rating decision.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the March 2010 remand, these records have been obtained.
 
Considering the evidence before the RO at the time of the February 2002 rating decision, to include the evidence discussed above, the Board finds that the RO did not make a outcome-determinative error based on the evidence before it.  The evidence of record, to include the February 2001 to January 2002 VA medical center records, did not contain evidence of a knee disability.  Additionally, as discussed in the February 2002 rating decision, the record did not contain any competent evidence of a relationship between a knee disability and an in-service disease or injury.  
 
A clear and unmistakable error is not evident.  Based on the evidence before it, it was a reasonable exercise of judgment for VA deny the Veteran's claim of entitlement to service connection.  Any error alleged by the veteran is not "undebatable" as the RO based its findings on the evidence of record, and even when considering any evidence constructively of record, the evidence does not alter the facts.  While reasonable minds  may differ, the denial of entitlement to service connection for a knee disability was not clear and mistakable error.
 
Regarding the Veteran's denial for service connection for headaches, VA in a February 2002 rating decision denied entitlement to service connection for headaches because there was no evidence that the Veteran had a present headache condition and because there was no evidence linking the claimed headaches with any disease, injury or aggravated condition in service.  
 
As noted above, the Veteran's VA medical records dated between February 2001 and January 2002 are considered evidence constructively before the RO at the time of the February 2002 rating decision.  In this regard, as the evidence includes records dated in September 2001 and January 2002 which note the Veteran's complaints of headaches.  Thus, the correct facts were not before the adjudicator at the time of the February 2002 rating decision.  
 
In this case, however, it has not been shown that the outcome of the decision would have been manifestly different if the missing VA medical center records had been included in the RO's analysis.  The evidence of record, to include the missing evidence, fails to demonstrate competent evidence of a link between the Veteran's service and his headaches.  
 
In this case while reasonable minds may differ as to the outcome of the February 2002 rating decision, an undebatable error is thus not demonstrated.  Russell, 3 Vet. App. at 313.  Accordingly, the Veteran's claim that the February 2002 denial of service connection for headaches was clearly and mistakably erroneous is denied.
 
New and Material Evidence
 
Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  Under 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
 
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
In a February 2002 rating decision the RO denied entitlement to service connection for a knee disability and headaches finding that the evidence preponderated against finding evidence of current disability as well as against finding competent evidence linking the Veteran's claimed knee disability or headaches to service.  The RO additionally found that the evidence did not demonstrate an in-service knee disorder, or evidence of chronic headaches or an aggravation of the Veteran's headaches in service.  The Veteran did not perfect an appeal, and thus the rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2010).
 
The evidence received since the February 2002 rating decision includes additional VA records, additional statements from the Veteran and his March 2010 hearing testimony.  Significantly, the evidence of record now includes VA treatment records which note complaints of headaches in September 2001 and January 2002, and an October 2007 VA medical center treatment note which reported chronic right knee pain.  Additionally, the evidence includes testimony from the Veteran during his March 2010 Travel Board Hearing in which the Veteran testified that he had experienced knee pain and headaches since his service.  
 
The evidence submitted since the February 2002 rating decision is new as it had not been previously submitted in support of the Veteran's claim.  The evidence is also found to be material.  
 
Evidence demonstrating present knee pain and headaches goes to the RO's February 2002 findings that no present disorder existed.  This evidence is therefore material as it raises a reasonable possibility of substantiating the claims.  Hence, the claims are reopened.  38 U.S.C.A. 
 

Service Connection-Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease was manifested to a degree of 10 percent within a year following discharge from active duty.  38 C.F.R. § 3.307, 3.309. 
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 

Service Connection for a Knee Disability-Factual Background and Analysis
 
The Veteran contends that he presently has a knee disability which is related to his time in service.  For the reasons discussed below, the preponderance of the evidence is against finding that the Veteran's knee complaints are related to an in-service disease or injury.
 
The Veteran's service treatment records are completely silent as to any knee disorder or injury.  Reports of physical examination for the purposes of enlistment and separation both note normal extremities.  Thus, a knee disease or injury was not shown in service.  Additionally, the record contains no evidence arthritis of the knees within a year of separation from active duty.
 
Evidence obtained from the Social Security Administration includes private treatment records dated in May 1994 and August 1995 which note that the Veteran had been in motor vehicle accidents.  The August 1995 treatment note additionally stated that after his second motor vehicle accident, the Veteran's joint pain and tenderness had returned.  Post-service treatment records include VA medical records dated in August 1997 and June 1998 which report complaints of knee pain.  An October 2007 VA medical center treatment note reported that the Veteran experienced chronic right knee pain.  
 
During a 2010 hearing the Veteran testified that he believed that the stresses of basic training contributed to his knee pain.  He also described an in-service injury where his knees gave out while descending the stairs of his barracks.  The appellant stated that he did not seek treatment because he did not wish to jeopardize his military career, and that he used medication to treat his knee condition.  The Veteran testified that he did not obtain treatment for his knee disability between service and 1996 or 1997.  Rather, he took over the counter medication for knee pain.  
 
The preponderance of the evidence is against the Veteran's claim for service connection for a knee disability.  As noted above, in order to establish service connection, there must be evidence of an in-service disease or injury, a present disorder and a link between the two.  Here, the evidence fails to demonstrate an in-service knee disability.  The service treatment records are completely silent regarding a knee injury or disability.  The Board acknowledges that the Veteran claims that his knees were injured during service but affords more weight to contemporaneous evidence which reveals competent evidence to the contrary.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).
 
Further, while the Veteran's complaints of knee pain have been demonstrated, the record does not contain an objective diagnosis of a knee disorder.  In this regard, the United States Court of Appeals for Veterans Claims has held that pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999). 
  
Finally, the record preponderates against finding a nexus between the Veteran's claimed knee pain and his service.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau.  
 
Here, the Veteran contends that he had a knee injury in service and that his knees have hurt ever since.  The Veteran is competent to testify that he has a history of knee pain.  In this case, however, given that the service treatment records show normal knees, that the service treatment records include no reports regarding a knee disorder, that the Veteran only complained of knee pain following two post-service motor vehicle accidents, and the fact that the appellant has claimed chronic knee pain despite the fact that his extensive records, to include many records documenting orthopedic treatment, contain only a few isolated documented complaints, the credibility of assertions regarding a continuity of symptoms is rejected.  Hence, his lay testimony is of minimal probative value.  
 
In this case, the preponderance of the evidence is against finding entitlement to service connection for a knee disorder because the preponderance of the evidence does not show an in-service injury to the knee or knee disease.  Moreover, the competent evidence lacks both a medical diagnosis and a nexus opinion linking the Veteran's service with his present knee complaints.  Accordingly, the claim of entitlement to service connection for a knee disability is denied.
 
 
ORDER
 
The February 2002 rating decision which denied entitlement to service connection for a knee disability and headaches was not clearly and unmistakably erroneous. 
 
New and material evidence has been received and the claims of entitlement to service connection for headaches and a knee disability are reopened.
 
Entitlement to service connection for a knee disability is denied.
 
 
REMAND
 
VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83.
 
The evidence of record includes service treatment records showing that prior to service the Veteran had surgery for a blood clot in the brain.  Since that time the Veteran reportedly has experienced occasional mild headaches.  Service treatment records note the Veteran's complaints of headaches despite normal neurological findings.  Notably the service treatment records additionally include a diagnosis of hypochondria.  A June 1971 separation examination revealed that the appellant was clinically normal from a neurological standpoint.  Post-service evidence of record demonstrates the first complaints of headaches nearly twenty five years after the Veteran's service and following a postservice motor vehicle accident.
 
The Veteran asserts that he sustained injuries in service which either caused or aggravated his headaches.  In this case, based on the evidence of record, the Board is unable to determine whether the Veteran's headaches were permanently aggravated by service and whether there is any clinical evidence of a neurological disorder due to service.  Accordingly, a remand is required in order to obtain clarification on these issues. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should ask the Veteran to identify all post-service treatment for any headache disorder and thereafter attempt to obtain any identified records which are not already of record.  The Board is particularly interested in locating medical records which would show a relationship between any chronic headache disorder and service.  All attempts to secure pertinent evidence must be documented in the claims file.  If the Appeals Management Center cannot locate any identified Federal record, they must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The Appeals Management Center must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for an examination to be conducted by a neurologist to determine the nature and etiology of any current headache disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that any current headache disorder is related to the Veteran's period of active duty.  The examiner must also opine whether it at least as likely as not that any neurological disorder that existed prior to service was permanently aggravated beyond its natural course while the Veteran served on active duty.  A complete rationale must be provided for any opinion offered.
 
3.  After the development requested has been completed the AMC/RO should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
4.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for a headache disorder.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


